                 Case 17-32263             Doc 33   Filed 04/18/19 Entered 04/18/19 09:27:10        Desc Main
                                                     Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Urszula Radziszewski                            §     Case No. 17-32263
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      STEVEN R. RADTKE, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 202,900.00                          Assets Exempt: 7,400.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 6,349.49            Claims Discharged
                                                                    Without Payment: 335,602.32

              Total Expenses of Administration: 1,650.51


                      3) Total gross receipts of $ 8,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 8,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-32263             Doc 33    Filed 04/18/19 Entered 04/18/19 09:27:10            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 238,000.00              $ 0.00                 $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            1,650.51               1,650.51                 1,650.51

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              79,547.00          84,301.81              84,301.81                 6,349.49

TOTAL DISBURSEMENTS                               $ 317,547.00        $ 85,952.32            $ 85,952.32                $ 8,000.00


                  4) This case was originally filed under chapter 7 on 10/27/2017 . The case was pending
          for 17 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/07/2019                        By:/s/STEVEN R. RADTKE
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 17-32263             Doc 33      Filed 04/18/19 Entered 04/18/19 09:27:10                     Desc Main
                                                      Document     Page 3 of 13




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                          $ AMOUNT
                                                                          TRAN. CODE1                                       RECEIVED

    2011 Chevrolet Avalanche Mileage: 140,000                                1129-000                                            8,000.00

TOTAL GROSS RECEIPTS                                                                                                           $ 8,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                            UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                      CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                   CODE     (from Form 6D)

              PNC Bank, PO Box 856177
              Louisville, KY 40285                                238,000.00                   NA                    NA                0.00

TOTAL SECURED CLAIMS                                            $ 238,000.00                 $ 0.00                $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 17-32263             Doc 33        Filed 04/18/19 Entered 04/18/19 09:27:10           Desc Main
                                                       Document     Page 4 of 13




                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

STEVEN R. RADTKE                           2100-000                    NA             1,550.00         1,550.00           1,550.00


STEVEN R. RADTKE                           2200-000                    NA                30.51            30.51             30.51


Associated Bank                            2600-000                    NA                70.00            70.00             70.00

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA            $ 1,650.51        $ 1,650.51        $ 1,650.51
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                 UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                  6E)              Claim)

                                                                        0.00                 NA              NA               0.00

TOTAL PRIORITY UNSECURED                                               $ NA               $ 0.00           $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-32263             Doc 33       Filed 04/18/19 Entered 04/18/19 09:27:10        Desc Main
                                                     Document     Page 5 of 13




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Bank Of America, Nc4-105-
            03-14 Po Box 26012
            Greensboro, NC 27410                                 6,762.00                 NA              NA            0.00


            Barclays Bank Delaware, 100
            S West St Wilmington, DE
            19801                                                1,956.00                 NA              NA            0.00


            Chase Card, Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                           4,598.00                 NA              NA            0.00


            Chase Card, Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                           6,334.00                 NA              NA            0.00


2           Capital One Bank (Usa), N.A. 7100-000               15,691.00          15,691.43       15,691.43        1,181.86


            Comenity Capital
13          Bank/Paypal Credit                  7100-000              NA               721.60        721.60            54.34


1           Discover Bank                       7100-000         3,058.00            3,058.37       3,058.37          230.35


            Lvnv Funding, Llc Its
12          Successors And Assigns As           7100-000         3,734.00            3,874.93       3,874.93          291.85


3           Midland Funding, Llc                7100-000              NA             2,115.62       2,115.62          159.35


7           Pnc Bank, N.A.                      7100-000        13,392.00          13,392.96       13,392.96        1,008.74


            Portfolio Recovery
4           Associates, Llc                     7100-000         1,716.00            1,716.04       1,716.04          129.25




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-32263             Doc 33       Filed 04/18/19 Entered 04/18/19 09:27:10          Desc Main
                                                     Document     Page 6 of 13




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Portfolio Recovery
5           Associates, Llc                     7100-000          3,843.00            3,842.80        3,842.80          289.43


            Portfolio Recovery
6           Associates, Llc                     7100-000               NA           21,422.61       21,422.61         1,613.52


            Pyod, Llc Its Successors And
10          Assigns As Assignee                 7100-000          3,448.00            3,448.10        3,448.10          259.71


            Pyod, Llc Its Successors And
11          Assigns As Assignee                 7100-000          3,855.00            3,855.99        3,855.99          290.43


            Pyod, Llc Its Successors And
8           Assigns As Assignee                 7100-000          6,023.00            6,023.69        6,023.69          453.70


            Pyod, Llc Its Successors And
9           Assigns As Assignee                 7100-000          5,137.00            5,137.67        5,137.67          386.96

TOTAL GENERAL UNSECURED                                        $ 79,547.00        $ 84,301.81      $ 84,301.81       $ 6,349.49
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                       Page:       1
                                           Case 17-32263            Doc 33      Filed 04/18/19 Entered 04/18/19 09:27:10                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   7 of 13AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              17-32263                         ABG            Judge:        A. Benjamin Goldgar                          Trustee Name:                      STEVEN R. RADTKE
Case Name:            Urszula Radziszewski                                                                                       Date Filed (f) or Converted (c):   10/27/2017 (f)
                                                                                                                                 341(a) Meeting Date:               12/04/2017
For Period Ending:    03/07/2019                                                                                                 Claims Bar Date:                   03/21/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 6555 W. Addison Ave Unit O                                                          200,000.00                 200,000.00                                                       0.00                        FA
     Chicago Il 60634-0000 Cook
  2. 2011 Chevrolet Avalanche Mileage: 140,000                                            12,000.00                   8,000.00                                                8,000.00                           FA
  3. Household Goods & Used Furniture                                                      3,000.00                       0.00                                                       0.00                        FA
  4. Tv, Cell Phone                                                                          500.00                       0.00                                                       0.00                        FA
  5. Used Personal Clothing                                                                1,000.00                       0.00                                                       0.00                        FA
  6. Costume Jewelry & Wedding Band                                                          500.00                       0.00                                                       0.00                        FA
  7. Pnc Bank                                                                              1,000.00                       0.00                                                       0.00                        FA
  8. Bank Of America                                                                         300.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                    Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $218,300.00              $208,000.00                                                 $8,000.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  11/2018 Final payment received; begin work on TFR

  6/2018 Payments continue

  5/2018 Installment payments continue

  2/2018 Initial payment received

  1/2018 Trustee to sell right title and interest in debtor's 2011 Chevy Avalanche automobile; agreed to $8K over 6 months




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                   Page:    2
                                      Case 17-32263
Initial Projected Date of Final Report (TFR): 06/30/2019
                                                           Doc  33 Filed 04/18/19 Entered 04/18/19 09:27:10
                                                            Current Projected Date of Final Report (TFR): 06/30/2019
                                                                                                                       Desc Main
                                                                          Document             Page 8 of 13
                                                                                                                                    Exhibit 8




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                    Page:           1
                                         Case 17-32263                 Doc 33 Filed 04/18/19
                                                                                           FORM 2Entered 04/18/19 09:27:10                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-32263                                                                                              Trustee Name: STEVEN R. RADTKE                                             Exhibit 9
      Case Name: Urszula Radziszewski                                                                                       Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX6420
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX8392                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/07/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   02/14/18             2         Urszula Radziszewski                       Installment payment on                                1129-000                  $1,333.33                                  $1,333.33
                                                                             automobile
   03/19/18             2         Urszula Radziszewski                       Installment payment on                                1129-000                  $1,333.33                                  $2,666.66
                                                                             automobile
   04/06/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                           $10.00            $2,656.66
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18             2         Urszula Radziszewski                       Installment payment on                                1129-000                  $1,333.33                                  $3,989.99
                                                                             automobile
   05/07/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                           $10.00            $3,979.99
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18             2         Urszula Radziszewski                       Installment payment on                                1129-000                  $1,333.33                                  $5,313.32
                                                                             automobile
   06/07/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                           $10.00            $5,303.32
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                           $10.00            $5,293.32
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                           $10.00            $5,283.32
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/04/18             2         Urszula Radziszewski                       Installment payment on                                1129-000                     $500.00                                 $5,783.32
                                                                             automobile
   09/10/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                           $10.00            $5,773.32
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                       Associated Bank                            Bank Service Fee under 11                             2600-000                                           $10.00            $5,763.32
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/15/18             2         Urszula Radziszewski                       Installment payment on                                1129-000                  $1,100.00                                  $6,863.32
                                                                             automobile
   11/21/18             2         Urszula Radziszewski                       Final Installment on automobile                       1129-000                  $1,066.68                                  $7,930.00




                                                                                    Page Subtotals:                                                          $8,000.00                $70.00
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                  Page:           2
                                         Case 17-32263                Doc 33 Filed 04/18/19
                                                                                          FORM 2Entered 04/18/19 09:27:10                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-32263                                                                                             Trustee Name: STEVEN R. RADTKE                                            Exhibit 9
      Case Name: Urszula Radziszewski                                                                                      Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX6420
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8392                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/07/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   01/24/19           1001        STEVEN R. RADTKE                          Final distribution creditor                           2100-000                                      $1,550.00             $6,380.00
                                  CHILL, CHILL & RADTKE, P.C.               account # representing a
                                  79 WEST MONROE STREET                     payment of 100.00 % per court
                                  SUITE 1305                                order.
                                  CHICAGO, IL 60603

                                  ,
   01/24/19           1002        STEVEN R. RADTKE                          Final distribution creditor                           2200-000                                          $30.51            $6,349.49
                                  CHILL, CHILL & RADTKE, P.C.               account # representing a
                                  79 WEST MONROE STREET                     payment of 100.00 % per court
                                  SUITE 1305                                order.
                                  CHICAGO, IL 60603

                                  ,
   01/24/19           1003        Discover Bank                             Final distribution to claim 1                         7100-000                                         $230.35            $6,119.14
                                  Discover Products Inc                     creditor account # representing
                                  Po Box 3025                               a payment of 7.53 % per court
                                  New Albany, Oh 43054-3025                 order.
   01/24/19           1004        Capital One Bank (Usa), N.A.              Final distribution to claim 2                         7100-000                                      $1,181.86             $4,937.28
                                  Po Box 71083                              creditor account # representing
                                  Charlotte, Nc 28272-1083                  a payment of 7.53 % per court
                                                                            order.
   01/24/19           1005        Midland Funding, Llc                      Final distribution to claim 3                         7100-000                                         $159.35            $4,777.93
                                  Midland Credit Management, Inc. As        creditor account # representing
                                  Agent For                                 a payment of 7.53 % per court
                                  Midland Funding, Llc                      order.
                                  Po Box 2011
                                  Warren, Mi 48090
   01/24/19           1006        Portfolio Recovery Associates, Llc        Final distribution to claim 4                         7100-000                                         $129.25            $4,648.68
                                  Successor To Synchrony Bank(Lowes)        creditor account # representing
                                  Pob 41067                                 a payment of 7.53 % per court
                                  Norfolk, Va 23541                         order.
   01/24/19           1007        Portfolio Recovery Associates, Llc        Final distribution to claim 5                         7100-000                                         $289.43            $4,359.25
                                  Successor To Synchrony Bank               creditor account # representing
                                  (Abt Electronics)                         a payment of 7.53 % per court
                                  Pob 41067                                 order.
                                  Norfolk, Va 23541




                                                                                   Page Subtotals:                                                              $0.00           $3,570.75
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                  Page:           3
                                         Case 17-32263                Doc 33 Filed 04/18/19
                                                                                          FORM 2Entered 04/18/19 09:27:10                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-32263                                                                                             Trustee Name: STEVEN R. RADTKE                                            Exhibit 9
      Case Name: Urszula Radziszewski                                                                                      Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX6420
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8392                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/07/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   01/24/19           1008        Portfolio Recovery Associates, Llc        Final distribution to claim 6                         7100-000                                      $1,613.52             $2,745.73
                                  Successor To Citibank, N.A.               creditor account # representing
                                  (The Home Depot)                          a payment of 7.53 % per court
                                  Pob 41067                                 order.
                                  Norfolk, Va 23541
   01/24/19           1009        Pnc Bank, N.A.                            Final distribution to claim 7                         7100-000                                      $1,008.74             $1,736.99
                                  Po Box 94982                              creditor account # representing
                                  Cleveland, Oh 44101                       a payment of 7.53 % per court
                                                                            order.
   01/24/19           1010        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 8                         7100-000                                         $453.70            $1,283.29
                                  Assignee                                  creditor account # representing
                                  Of Citibank, N.A.                         a payment of 7.53 % per court
                                  Resurgent Capital Services                order.
                                  Po Box 19008
                                  Greenville, Sc 29602
   01/24/19           1011        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 9                         7100-000                                         $386.96               $896.33
                                  Assignee                                  creditor account # representing
                                  Of Citibank, N.A.                         a payment of 7.53 % per court
                                  Resurgent Capital Services                order.
                                  Po Box 19008
                                  Greenville, Sc 29602
   01/24/19           1012        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 10                        7100-000                                         $259.71               $636.62
                                  Assignee                                  creditor account # representing
                                  Of Citibank, N.A.                         a payment of 7.53 % per court
                                  Resurgent Capital Services                order.
                                  Po Box 19008
                                  Greenville, Sc 29602
   01/24/19           1013        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 11                        7100-000                                         $290.43               $346.19
                                  Assignee                                  creditor account # representing
                                  Of Citibank, N.A.                         a payment of 7.53 % per court
                                  Resurgent Capital Services                order.
                                  Po Box 19008
                                  Greenville, Sc 29602
   01/24/19           1014        Lvnv Funding, Llc Its Successors And      Final distribution to claim 12                        7100-000                                         $291.85                $54.34
                                  Assigns As                                creditor account # representing
                                  Assignee Of Capital One, N.A.             a payment of 7.53 % per court
                                  Resurgent Capital Services                order.
                                  Po Box 10587
                                  Greenville, Sc 29603-0587



                                                                                   Page Subtotals:                                                              $0.00           $4,304.91
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                  Page:           4
                                         Case 17-32263                Doc 33 Filed 04/18/19
                                                                                          FORM 2Entered 04/18/19 09:27:10                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-32263                                                                                               Trustee Name: STEVEN R. RADTKE                                          Exhibit 9
      Case Name: Urszula Radziszewski                                                                                        Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6420
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8392                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/07/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   01/24/19           1015        Comenity Capital Bank/Paypal Credit       Final distribution to claim 13                          7100-000                                        $54.34                $0.00
                                  C/O Weinstein & Riley, Ps                 creditor account # representing
                                  2001 Western Ave., Ste 400                a payment of 7.53 % per court
                                  Seattle, Wa 98121                         order.


                                                                                                              COLUMN TOTALS                                 $8,000.00           $8,000.00
                                                                                                                    Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                              Subtotal                                      $8,000.00           $8,000.00
                                                                                                                    Less: Payments to Debtors                   $0.00                $0.00
                                                                                                              Net                                           $8,000.00           $8,000.00




                                                                                   Page Subtotals:                                                              $0.00               $54.34
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                           Page:     5
                                 Case 17-32263    Doc 33          Filed 04/18/19 Entered 04/18/19 09:27:10         Desc Main
                                                                   Document     Page 13 of 13
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6420 - Checking                                          $8,000.00              $8,000.00                 $0.00
                                                                                                           $8,000.00              $8,000.00                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $8,000.00
                                            Total Gross Receipts:                      $8,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
